Judgment reversed upon the law, with costs, and judgment directed for plaintiff for the relief prayed for in the complaint, with costs. The memorandum in writing in the case before us satisfies all the requirements of the statute, and is a valid contract for the sale of real property. (See Real Prop. Law, § 259; Pelletreau v. Brennan, 113 App. Div. 806; Quinto v. Alexander, 123 id. 1; Fox v. Hawkins, 150 id. 801; Tobias v. Lynch, 192 id. 54.) Findings in accordance with the judgment of this court may be submitted. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.